Citation Nr: 1618109	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM II), to include as a result of herbicide exposure in Thailand.

2.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure in Thailand.

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as a result of herbicide exposure in Thailand.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty with the Air Force from January 1964 to August 1967, including service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2012, May 2012 and March 2013, respectively, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran was exposed to herbicides while serving in Thailand during the Vietnam era.

2.  The probative and competent evidence of record demonstrates that the Veteran's DM II did not originate during service, did not manifest to a compensable degree within one (1) year of service, and is not related to any aspect of service, to include herbicide exposure.

3.  The probative and competent evidence of record demonstrates that the Veteran's skin disorder did not originate during service, did not manifest to a compensable degree within one year of service, and is not related to any aspect of service, to include herbicide exposure.

4.  The probative and competent evidence of record demonstrates that the Veteran's chronic lymphocytic leukemia did not originate during service, did not manifest to a compensable degree within one year of service, and is not related to any aspect of service, to include herbicide exposure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for DM II, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a skin disorder, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for chronic lymphocytic leukemia, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain diseases, including DM II and chronic lymphocytic leukemia, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Veteran states that he was exposed to herbicides (to include Agent Orange) while stationed in Thailand in 1967.  Although he does not specifically explain how he believes he was exposed, he says that he worked and lived near the perimeter of Royal Thai Air Force base at U-Tapao, presumably the area where he contends herbicides were used.  He further claims that while working on aircraft at the base, when he had to "relieve" himself, he would just go over to the base fence line.  As his service personnel records show that he was stationed at U-Tapao beginning in August 1966, his service in Thailand is confirmed. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection for certain diseases, including DM II and chronic lymphocytic leukemia, may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, because the record does not show (and the Veteran does not claim) that he served on active duty in the Republic of Vietnam or stepped foot in that country during the Vietnam era, in order to qualify for service connection on the basis of exposure to herbicides outside of Vietnam, his exposure must be verified.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides during any active service in Thailand.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  These procedures include determining whether the veteran served at certain Royal Thai Air Force Bases in any capacity as Air Force security personnel, or otherwise near a base perimeter. 

Although the Veteran's service records demonstrate that he had active duty service within Thailand, the Agency of Original Jurisdiction (AOJ)/RO was unable to verify his contention that he was exposed to Agent Orange.  The VA Compensation and Pension (C&P) Service noted that it had reviewed a Department of Defense (DoD) listing of herbicide exposure use and test sites outside of Vietnam.  The list showed that the application of approved commercial herbicides on military installations was conducted by certified applicators, and records of these procedures were generally kept no longer than two years.  The list also revealed that limited testing of tactical herbicides was only conducted in Thailand from April 2-8, 1964, over two years prior to the Veteran's service in that country.  The location was identified as Pranburi Military Reservation; this location was not near any U.S. military installation or Royal Thai Air Force Base.  A letter from the Department of the Air Force confirmed that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide exposure storage or use in Thailand.  

Moreover, in a May 2010 bulletin regarding new procedures for claims based on herbicide exposure in Thailand and Korea, the C&P Service directed RO personnel to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where he or she was stationed.  It further determined that a special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, it concluded that, if a veteran was a member of an MP (military police) unit or assigned an MP MOS (military occupational specialty) and stated that his or her duty placed him or her at or near the base perimeter, herbicide exposure on a facts-found or direct basis should be acknowledged.  

While the Veteran's service records show that he served at one of the listed Royal Thai Air Force Bases during the Vietnam Era, he was neither a member of a MP unit, nor assigned an MP MOS.  Rather, his DD 214 confirms that his MOS was in inventory management (the related civilian occupation of stock room inventory clerk) with the 635 Supply Squadron.  The Veteran has never claimed to have been an MP or assigned an MP MOS.  His duties in this MOS would not have been the kind that would have placed him at or near the base perimeter.  In an April 2012 formal finding, the AOJ determined that there was a lack of information required to corroborate the Veteran's claimed herbicide exposure during service in Thailand.  The AOJ complied with procedures in the VA Adjudication Manual as set forth by the Court in Patton, and the evidence does not establish that the Veteran was exposed to herbicides while stationed in Thailand. 

Accordingly, the Board finds no probative or competent evidence to support the Veteran's claim of entitlement to service connection for DM II or chronic lymphocytic leukemia based on presumptive exposure to herbicides.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  

The Veteran's service treatment records show no evidence that he was treated for or diagnosed with DM II or chronic lymphocytic leukemia.  However, they do show that he was treated for buttock irritation in November 1965 and for a rash in the pubic area in November 1966.  Despite this, his June 1967 service separation examination revealed normal findings for the skin, and on the accompanying medical history report, he denied having or ever having had a skin disease.

There are no treatment reports or other probative evidence to show that the Veteran was diagnosed with DM II or chronic lymphocytic leukemia within one year following separation from service.  As such, service connection for these disorders on a presumptive basis is not applicable.

Post-service VA treatment records reveal that, in October 2009, he was diagnosed with actinic keratosis, seborrheic keratoses and psoriasis verses seborrheic dermatitis.  In October 2011, he was diagnosed with DM II.  Private treatment reports show that, in December 1999, he was seen by a dermatologist, who diagnosed and removed skin tags.  In January 2012, he was diagnosed with inverse psoriasis verses eczema.  In June 2012, a VA dermatologist diagnosed a persistently painful keratotic papule on the right ear and psoriasis on the scalp.  In March 2013, he was diagnosed with chronic lymphocytic leukemia.

In June 2012, the Veteran was afforded a VA skin examination.  The examiner diagnosed him with a fungal infection; there was no other diagnosis.  He opined that the Veteran's fungus of the ears, underarms, legs, groin and head was less likely than not to have been incurred in, or related to, his pubic skin condition in service.  The examiner explained that his treatment for buttock irritation in 1965, most likely from sweating in shorts, was consistent with a fungal type infection.  He also observed that his rash in the pubic area in November 1966 was likely consistent with a fungal type infection.  He further noted that the Veteran's skin examination at separation revealed normal findings.  The examiner explained that fungal infections are caused by sweating and heat; typical areas involved are the underarms and groin regions in men.  However, he said that the Veteran's actinic keratosis and seborrheic keratoses, diagnosed in 2009, are not "related" to fungal skin conditions.  Thus, he concluded that with two independent dermatological assessments in service, the skin conditions diagnosed in the late 1960s is not related to the skin conditions with which the Veteran is currently diagnosed.  

The competent and probative evidence is against the claim for service connection for a skin disorder, as there has been no such evidence presented to show that his current fungal skin disorders are etiologically related to his skin disorders in service.  Instead, the Board finds the most probative evidence of record to be the June 2012 report from the VA examiner who, after reviewing the service and post-service treatment reports and obtaining a history of skin disorders and treatment from the Veteran, concluded that it is less likely than not that his current fungal infection is the result of, or is in any way related to, his skin conditions in service.  The VA examiner's conclusion was based on the exercise of sound judgment after a careful analysis of the facts.

The Board further concludes that service connection for DM II or chronic lymphocytic leukemia is not warranted on a direct or presumptive basis.  As discussed above, there is no evidence that the Veteran was diagnosed with either of these disorders during service or within one year of separation from service.  Moreover, as there is no probative evidence that he was exposed to herbicides during active duty service in Thailand, service connection for DM II or chronic lymphocytic leukemia based on presumptive herbicide exposure is not for application.  

In this regard, the Board concluded that VA examinations for DM II and chronic lymphocytic leukemia were not warranted.  The VA duty to provide a medical examination is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, there is no competent evidence suggesting an association between the claimed disabilities and service, or a service-connected disability.

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions, such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  

However, while the Veteran has argued that his DM II and chronic lymphocytic leukemia are the result of herbicide exposure in service, even if such exposure were presumed, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking a disease to exposure to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may service to establish any association between his disorders and military service.  

Given the lack of supporting evidence required by the law, the Board finds that the competent and credible evidence is against the Veteran's claims of entitlement to service connection for DM II, chronic lymphocytic leukemia and a skin disorder, to include as a result of herbicide exposure.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of letters dated in February 2012, June 2012 and March 2013, respectively, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, including the evidence needed to support his contention that he was exposed to tactical herbicides during service.  They also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service personnel and treatment records, post-service private and VA treatment records, and a VA skin examination report, dated in June 2012.  The file also contains the Veteran's statements in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

The VA skin examination report shows that the examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination and provided reasons and bases for his finding.  Accordingly, the examination report is adequate upon which to base a decision in this case.  


ORDER

Service connection for DM II, to include as a result of herbicide exposure, is denied.

Service connection for a skin disorder, to include as a result of herbicide exposure, is denied.

Service connection for chronic lymphocytic leukemia, to include as a result of herbicide exposure, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


